Exhibit 99.1 FOR IMMEDIATE RELEASE Appleton announces lender approval of amendment to credit agreement (Appleton, Wis., September 25, 2009)Appleton Papers Inc. announced today that, as of 5:00 p.m., New York City time, on September 24, 2009, it had received approvals from a sufficient number of its bank lenders to effect an amendment to its credit agreement. The amendment was required in order to permit Appleton to issue new 11.25% Second Lien Notes due 2015 in exchange for its outstanding 8.125% Senior Notes due 2011 and 9.75% Senior Subordinated Notes due 2014.The private exchange offers are scheduled to expire at 12:00 midnight today, September25, 2009. The exchange offers are being made only to qualified institutional buyers, accredited investors and certain investors located outside the United States. The new notes have not been and will not be registered under the Securities Act or any state securities law, may not be offered or sold in the United States absent registration or an exemption from registration requirements and will be subject to substantial restrictions on transfer. This press release is neither an offer to sell nor the solicitation of an offer to buy any security.No recommendation is made as to whether holders should tender notes for exchange in the exchange offers. Media Contact:Bill Van Den Brandt Manager, Corporate Communications
